Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  June 30, 2021                                                                                     Bridget M. McCormack,
                                                                                                                 Chief Justice

                                                                                                             Brian K. Zahra
                                                                                                           David F. Viviano
  161806(76)                                                                                           Richard H. Bernstein
  161807                                                                                               Elizabeth T. Clement
                                                                                                        Megan K. Cavanagh
                                                                                                        Elizabeth M. Welch,
                                                                                                                      Justices
  PEOPLE OF THE STATE OF MICHIGAN,
            Plaintiff-Appellee,
                                                                     SC: 161806, 161807
  v                                                                  COA: 345490, 346199
                                                                     Wayne CC: 18-002494-FC
  DARRIUS ZARRAN WILLIAMS,
             Defendant-Appellant.
  ________________________________________/

         On order of the Chief Justice, the third motion of defendant-appellant for a stay to
  allow him to file a supplement raising an additional issue is GRANTED. The supplement
  submitted on June 25, 2021, is accepted for filing.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                   June 30, 2021

                                                                               Clerk